Citation Nr: 0431726	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  96-43 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the left hip with hip replacement, claimed as secondary to 
the veteran's service-connected lumbar disc disease.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from September 1942 to 
November 1945, and from September 1959 to July 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   The Board remanded the issue in February 1998 
and February 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that his service-connected back disorder 
caused or aggravated his left hip disorder.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law after the veteran 
filed his claim.  The Board remanded the case in February 
2003 with instructions that the RO should review the claims 
file and ensure that all notification and development action 
required by the VCAA was completed.  In particular, the VA is 
required to provide notice to the appellant which included a 
statement as to the information and evidence necessary to 
substantiate the claim and indicated which portion of any 
such information or evidence was to be provided by the 
claimant and which portion, if any, the VA will attempt to 
obtain on behalf of the claimant.  

The RO provided the veteran with VCAA notification letters in 
February and June 2003.  The letters included an attachment 
regarding what the evidence must show to establish a claim 
for direct service connection.  Significantly, however, the 
VCAA letters did not address the requirements for 
establishing secondary service connection.  

The Board notes that a different attachment has been created 
to address such secondary service connection claims.  See 
Veterans Benefits Administration Fast Letter 04-17 (August 
12, 2004).  That attachment has been reviewed by the Office 
of General Counsel, the Board of Veterans' Appeals, and the 
Compensation and Pension Service, and these parties have 
jointly concurred on the specific language contained in the 
attachment.  It has been agreed that the language is legally 
sufficient and consistent with Department policy.  The notice 
with all its enclosures must be of record to document the 
VA's compliance with its statutory Title 38 § 5103(a) VCAA 
notice responsibility.

In light of the foregoing, the case must be remanded for the 
following actions:

1.  The RO should provide a VCAA notice 
to the appellant which includes the above 
referenced attachment applicable to 
claims for secondary service connection.  
The veteran should then be afforded an 
appropriate period of time to respond.  

2.  The RO should review any additional 
evidence which is added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted.  
Allen v. Brown, 7 Vet. App. 439 (1995).  
If the benefits sought on appeal remain 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



